    Case 6:21-cv-00003 Document 59-1 Filed on 02/03/21 in TXSD Page 1 of 10



                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION
__________________________________________
                                           )
STATE OF TEXAS,                           )
                                           )
                        Plaintiff,         )
      v.                                   )   No. 6:21-cv-00003
                                           )
UNITED STATES OF AMERICA, et al.          )
                                           )
                        Defendants.        )
__________________________________________)



                                       CERTIFICATION



       My name is Juliana Blackwell. I am employed with the U.S. Department of Homeland

Security, as the Deputy Executive Secretary. I am responsible for the oversight and management

of the Office of the Executive Secretary, which oversees the management of written

communication intended for, and originated by, the Secretary and Deputy Secretary of Homeland

Security and maintains official Department records. I have held this position since August 2019.



       I am the custodian of the Review of and Interim Revision to Civil Immigration

Enforcement and Removal Policies and Priorities memorandum and the administrative record for

those decisions for DHS. I certify that, to the best of my knowledge, information, and belief, the

attached index contains the non-privileged documents considered by DHS, and that these

documents constitute the administrative record the agency considered. I hereby certify that the

Administrative Record contains all materials indirectly or directly considered that were identified




                                                -1-
    Case 6:21-cv-00003 Document 59-1 Filed on 02/03/21 in TXSD Page 2 of 10




as of February 2, 2021. The Department will supplement to the extent additional records are

discovered.



       Executed this 3rd day of February, 2021 in Washington, D.C.
                                                                              Digitally signed by JULIANA J
                                                                   JULIANA J  BLACKWELL
                                                                              Date: 2021.02.03 12:31:17
                                                                   BLACKWELL
                                                                  _______________________
                                                                              -05'00'




                                                                  Juliana Blackwell
                                                                  Deputy Executive Secretary




                                              -2-
   Case 6:21-cv-00003 Document 59-1 Filed on 02/03/21 in TXSD Page 3 of 10



                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION
__________________________________________
                                           )
STATE OF TEXAS,                            )
                                           )
                        Plaintiff,         )
      v.                                   )   No. 6:21-cv-00003
                                           )
UNITED STATES OF AMERICA, et al.           )
                                           )
                        Defendants.        )
__________________________________________)


                                           CERTIFIED INDEX

DOCUMENT                                                                                                    PAGE
   1. Executive Order 13993, Revision of Civil Immigration Enforcement Policies
      and Priorities, 86 Fed. Reg. 7051, January 20, 2021. .........................................................1

   2. Review of and Interim Revision to Civil Immigration Enforcement and Removal
      Policies and Priorities, signed by David P. Pekoske, January 20, 2021. ............................3
Case 6:21-cv-00003 Document 59-1 Filed on 02/03/21 in TXSD Page 4 of 10
Case 6:21-cv-00003 Document 59-1 Filed on 02/03/21 in TXSD Page 5 of 10
Case 6:21-cv-00003 Document 59-1 Filed on 02/03/21 in TXSD Page 6 of 10
Case 6:21-cv-00003 Document 59-1 Filed on 02/03/21 in TXSD Page 7 of 10
Case 6:21-cv-00003 Document 59-1 Filed on 02/03/21 in TXSD Page 8 of 10
Case 6:21-cv-00003 Document 59-1 Filed on 02/03/21 in TXSD Page 9 of 10
Case 6:21-cv-00003 Document 59-1 Filed on 02/03/21 in TXSD Page 10 of 10
